         Case: 4:20-cv-00211-DAS Doc #: 9 Filed: 04/16/21 1 of 1 PageID #: 28




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

DAROSKY DERRELL FORD                                                                     PLAINTIFF

v.                                                                            No. 4:20CV211-DAS

MDOC, ET AL.                                                                       DEFENDANTS


                                      FINAL JUDGMENT

       In accordance with the memorandum opinion entered this day, the instant case is

DISMISSED with prejudice for failure to state a claim upon which relief could be granted, counting

as a “STRIKE” under 28 U.S.C. § 1915(g).

       SO ORDERED, this, the 16th day of April, 2021.


                                                     /s/ David A. Sanders
                                                     DAVID A. SANDERS
                                                     UNITED STATES MAGISTRATE JUDGE
